—In an action to recover damages for medical malpractice, the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Lonschein, J.), dated August 29, 1995, which, upon a jury verdict in favor of the defendant and against them, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
*632Contrary to the plaintiffs’ contention, the trial court did not demonstrate a personal bias against the plaintiffs (cf., Gentile v Terrace Hgts. Hosp., 57 AD2d 585). The trial rulings challenged on appeal, including those relating to the jury charge, do not, individually or collectively, warrant reversal of the judgment. Rosenblatt, J. P., O’Brien, Sullivan and McGinity, JJ., concur.